Citation Nr: 1135618	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-39 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

2.  Entitlement to service connection for onychomycosis.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in May 2011, the transcript of which is associated with the claims file.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

In a May 2011 written statement, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to an increased rating for tinnitus and entitlement to service connection for onychomycosis.


CONCLUSIONS OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for onychomycosis have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In October 2009, the Veteran perfected an appeal as to the issues of entitlement to an increased rating for tinnitus and entitlement to service connection for onychomycosis.  However, the day of his May 2011 Board hearing, the Veteran indicated in a written statement that he wished to withdraw his appeal as to these issues.  As the pertinent criteria have been met, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to these issues, and they are dismissed.


ORDER

The claim for entitlement to an increased rating for tinnitus is dismissed.

The claim for entitlement to service connection for onychomycosis is dismissed.


REMAND

During his May 2011 Board hearing, the Veteran testified that the examiner was having difficulty with the equipment during his March 2009 VA audiology examination.  He felt that this may have interfered with the accurate reporting of his hearing loss.  The Veteran and his wife also reported that the Veteran's hearing loss had increased in severity in the previous two years.  The most recent VA examination was afforded in March 2009, over two years prior to the November 2010 Board hearing.  

When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because time has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  The previous examination occurred over two years prior to the date of the Veteran's Board hearing, and the Veteran's and his wife's testimony at that hearing is a sufficient assertion of an increase in severity to warrant a new VA examination.  Therefore, a new VA examination is required.

Accordingly, the issue of entitlement to an initial compensable rating for bilateral hearing loss is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to determine the severity of his bilateral hearing loss.  If possible, the examination should be scheduled at a Waco-area VA facility due to the Veteran's home location.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


